Citation Nr: 1015417	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left wrist injury.

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to 
September 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent rating for residuals of a left wrist injury, , 
effective October 18, 2004; but, denied service connection 
for bilateral hearing loss, tinnitus, and a lumbar spine 
disability.  In August 2005, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating and 
denials of service connection.  A statement of the case (SOC) 
was issued in April 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2006.

In an April 2006 rating decision, the RO awarded an initial 
10 percent rating for the Veteran left wrist disability, 
effective October 18, 2004. 

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
residuals of a left wrist injury, the Board characterized 
this claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although the RO has 
granted a higher rating during the pendency of the appeal of 
10 percent for the residuals of a left wrist injury, inasmuch 
as higher ratings for this disability are available, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 
6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran's assertions of in-service noise exposure 
appear credible and consistent with his service.

3.  The Veteran does not have  hearing loss in either ear to 
an extent recognized as a disability for VA purposes.

4.  Tinnitus was first diagnosed many years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion that there exists a medical relationship 
between any such current disability and the Veteran's 
military service.

5.  Although the Veteran was seen five times for lumbar 
strain during his active duty service, the only medical 
opinion on the question of whether there exists a medical 
nexus between the Veteran's current lumbar spine disability 
and service weighs against the claim.

6.  Since the October 18, 2004 effective date of the grant of 
service connection, the Veteran's left wrist disability has 
been manifested by objective evidence of limited motion-
dorsiflexion to 45 degrees, palmar flexion to 75 degrees, 
radial deviation of 20 degrees, and ulnar deviation of 20 
degrees-and subjective complaints of pain and decreased grip 
strength.

7.  At no point since the efflective date of the grant of 
service connection has the Veteran's residuals of left wrist 
injury been shown to be so exceptional or unusual to render 
the schedular criteria inadequate for rating the disability.   

 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  The criteria for service connection for a lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of a left wrist injury, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2005 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the November 2004 letter.

After the award of service connection for residuals of left 
wrist injury, and the Veteran's disagreement with the initial 
rating assigned, a September 2005 letter provided notice to 
the Veteran as to what  information and evidence was needed 
to support his  claim for a higher rating, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  A 
March 2006 letter provided the Veteran with general 
information pertaining to VA's  assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.

After issuance of the September 2005 and March 2006 letters, 
and opportunity for the Veteran to respond, the April 2006 
SOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).
The Board notes that the April 2006 SOC set forth  the 
criteria for higher ratings for the Veteran's wrist 
disability.  While this notice suffices, in part, for 
Dingess/Hartman, it as not followed by readjudication of the 
claim.  However, the timing of this notice also is not shown 
to prejudice the Veteran.  Because the Board herein denies 
the claim for higher rating,  no other disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
September 2005 and March 2006 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record in 
connection with any of these claims is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while 
serving as an explosives handler resulted in hearing loss and 
tinnitus.

The Board notes that the Veteran's service personnel records 
show he served as a torpedo and fuel handler aboard 
submarines.  Hence, the Board accepts his assertions of in-
service noise exposure as credible and consistent with the 
circumstances of his service.  However, that fact 
notwithstanding, the Board finds that the record presents no 
basis for a grant of service connection for tinnitus or for 
bilateral hearing loss.

The Veteran's service treatment records reflect no specific 
references to acoustic trauma or tinnitus.  On March 1970 
audiometric testing, the pure tone thresholds, in decibels, 
were as follows:



HERTZ



500
1000
2000
3000
RIGHT
10
5
0
15
LEFT
25
0
5
10

On June 1973 audiometric testing, the pure tone thresholds, 
in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

On June 1977 audiometric testing, the pure tone thresholds, 
in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
15
5
5
5
LEFT
10
5
5
10
5

On October 1978 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
5
5
5
10
5

On January 1981 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
0
5
0
10
15

On October 1982 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
5
0
0
5
5

On October 1986 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
10
10
10
15
15

On December 1986 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
15
10
5
15
20

On May 1988 audiometric testing, the pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
15
10
10
LEFT
15
10
5
20
20

On March 1990 audiometric testing, the pure tone thresholds, 
in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
15
15
10
25
20

On September 1993 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
10
15
5
LEFT
15
25
10
20
30

Additionally, medical examination reports from January 1970, 
June 1973, March 1974, June 1977, October 1978, October 1982, 
October 1986, May 1988, and September 1993 all indicate that 
the Veteran had normal ears.

The Veteran noted on reports of his medical history completed 
in June 1973, June 1977, October 1978, October 1986, 
May 1988, and September 1993 that he did not have ear trouble 
or hearing loss.

Thus, the in-service treatment records do not reflect 
treatment for hearing loss or tinnitus.  The Board notes, 
however, that the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, 
pertinent to the Veteran's claim for tinnitus, service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Post-service private treatment records are negative for any 
complaints of hearing loss or tinnitus.

On VA examination in March 2006, the Veteran reported that 
while on active duty, he was exposed to firearms, shipboard, 
and submarine noises.  After leaving active duty, he had 
worked as a long distance truck driver.  He said that he was 
exposed to weed eaters, lawnmowers, power tools, pneumatic 
tools, and firearms.  The examiner noted that persistent 
tinnitus was present. On audiometry testing, pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
10
10
5
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that the Veteran did not display hearing 
loss, as the test results revealed normal hearing 
bilaterally.  The examiner said that tinnitus was not 
mentioned in the service medical records, although the 
Veteran claimed it began in the late 1980s.  The examiner 
stated that she could not resolve the issue of the etiology 
of the tinnitus without resorting to mere speculation.

First addressing the claim for service connection for hearing 
loss, the Board points out that the competent evidence 
establishes that the \ Veteran does not have hearing loss in 
either ear to an extent recognized as a disability for VA 
purposes, as, the auditory threshold in the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz were all 25 decibels or 
less; and the speech recognition scores using the Maryland 
CNC Test were greater than 94 percent.   See 38 C.F.R. § 
3.385).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, competent  evidence  establishes  that the Veteran 
does not have hearing loss to an extent recognized as a 
disability for VA purposes, there can be no valid claim for 
service connection for bilateral hearing loss.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for bilateral hearing loss must be 
denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

Turning to the claim for service connection for tinnitus, the 
Board notes  that the ringing in the ears, or tinnitus, is 
the type of disability capable of being established on the 
basis of lay assertions, alone.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  The March 2006 examiner also noted the 
existence of persistent tinnitus.  This evidence 
notwithstanding, here, the claim for service connection for 
tinnitus must be denied on the basis of medical nexus to 
service.

As indicated,  the post-service evidence does not reflect any 
documented complaints of tinnitus for nearly 13 years after 
active military service.  The Board points out that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current tinnitus and the Veteran's active 
duty service.  , In fact, the March 2006 VA examiner 
indicated that the issue of the etiology of the Veteran's 
tinnitus could not be resolved without resort to mere 
speculation.  In short, there is no competent opinion  to 
support the claim for service connection for tinnitus, and 
neither the Veteran nor his representative has presented or 
identified any such existing opinion.

Further, as for the Veteran's and/or his representative's 
assertions as to either current hearing loss disability 
within the meaning of 38 C.F.R. § 3.385, or as to a medical 
nexus between any current tinnitus and service, such 
assertions provide no basis for allowance of either claim.   
As indicated above, the medical matters upon which these 
claims turn are  matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching these  conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, and no competent, probative evidence 
supports the claim for service connection for tinnitus, that 
doctrine is not applicable to either claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Lumbar Spine Disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a lumbar spine disability must be denied.

Service treatment records show that in October 1976, the 
Veteran complained of pain in his mid-back.  The examiner 
indicated that there was no nerve involvement and  diagnosed 
musculoskeletal pain.

The Veteran told a service examiner in September 1987 that he 
pulled his back the previous day when he was getting out of a 
chair.  The examiner noted limited flexion due to pain.  In 
December 1987, it was noted that the Veteran felt a pulling 
in his lower back.  The diagnosis given was lower back muscle 
strain.  Additional treatment records from July 1990 contain 
complaints and diagnoses of lumbar sacral strain.  An X-ray 
taken in September 1990 revealed vertebral bodies of normal 
height and well-maintained interspaces.  The X-ray was 
interpreted as being normal for the lumbosacral spine.  The 
Veteran reported in October 1990 that his back pain was 
significantly better.

Additionally, medical examination reports from January 1970, 
June 1973, March 1974, June 1977, October 1978, October 1982, 
October 1986, May 1988, and September 1993 all indicate that 
the Veteran had a normal spine.

The Veteran noted on reports of his medical history completed 
in June 1973, June 1977, October 1978, October 1986, 
May 1988, and September 1993 that he did not have recurrent 
back pain.

Magnetic resonance imaging (MRI) performed by a private 
doctor in September 2001 revealed degenerative disc disease 
at all levels of the lumbar spine with the exception of L4-5.  
There was also a right paracentral disc protrusion at L2-3 
and disc herniation at L5-S1 with compression of the right L5 
nerve root and the left L5 and S1 nerve roots.

On an August 2002 medical examination report for commercial 
driver fitness determination, it was noted that the Veteran 
had back pain since September 2001.  It was further noted 
that the Veteran did not have chronic low back pain or spinal 
injury or disease.  An additional medical examination report 
for commercial driver fitness from August 2003 contains a 
notation that the Veteran did not have chronic low back pain 
or spinal injury or disease.

On VA examination in March 2006, the Veteran reported 
experiencing back pain one day per week. He described the 
pain ad occurring  midline, slightly to the left, and  
indicated that it did not radiate.  He reported that he then 
worked as a cross-country truck driver with no job 
restrictions.  He said that his back pain flared up for about 
three weeks  every five years. The examiner found that the 
thoracolumbosacral spine had normal curvatures with no 
tenderness or spasm.  The examiner reviewed a prior MRI and 
commented on other treatment records in the claims file.  It 
was further noted that between 1990 and September 2001, the 
Veteran had no episodes of pain.  The examiner stated that 
the Veteran had degenerative disk disease and disk herniation 
with some spinal stenosis.  In addition, he opined that the 
Veteran's current spinal problems were less likely as not 
caused by or a result of injuries sustained in service, as 
the five discrete episodes of back problems in service were 
always referred to as muscular strain, and the Veteran had an 
11-year symptom-free period prior to an exacerbation on 
September 11, 2001.

On his May 2006 substantive appeal, the Veteran reported 
that, said that when he got out of the Navy, he got a back 
brace and took over-the-counter drugs.  He said that his pain 
now impeded his mobility.  The Veteran stated that in 1976, 
1987, and July and December 1990 he was diagnosed with 
degenerative disc disease.

The evidence of record clearly establishes that the Veteran 
has a current lumbar spine disability, as reflected.  
However, the record simply fails to establish that his lumbar 
spine disability is medically related to any incident of 
service

As indicated, service treatment records show that the Veteran 
was treated on five occasions for muscle strain.  However, 
such problems apparently were acute and transitory in nature 
and resolved with treatment, as there are no subsequently 
dated medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  An X-ray report from September 1990 indicates that 
at the time, the Veteran had a normal spine.  Additionally, 
the report of the Veteran's September 1993 separation 
examination is negative for any residual disability.  Thus, 
in this case, the medical evidence does not show that the 
Veteran had a chronic lumbar spine disability during active 
military service.

As reflected in his substantative appeal, the Veteran has 
asserted a continuity of his lumbar spine symptoms since his 
active duty service.  The Board recognizes that the Veteran 
he is competent, as a layperson, to report that about which 
he has personal knowledge, to include his own symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).   Here, however, the 
Veteran's assertions of continuity of symptoms are simply not 
credible.  Although the Veteran has asserted that he had back 
pain throughout his service,on Reports of Medical History 
dated in  June 1973, June 1977, October 1978, October 1986, 
May 1988, and September 1993, rhe Veteran denied having any 
recurrent back pain.  The Board finds these contemporaneous 
reports more credible than rhe current assertions as to 
continuous back pain in service made in connection with this 
claim for VA benefits.  

The Board also notes  the Veteran's first documented post-
service complaints of  lumbar spine pain appear in a 
September 2001 private examination report-eight years after 
the Veteran left active duty.  Further, the only medical 
opinion to directly address the medical  question of whether 
there exists a medical nexus between current back disability 
and service weighs against the claim.  In March 2006, a VA 
examiner opined that that the Veteran's current spinal 
problems were less likely as not caused by or a result of 
injuries sustained in service, as the five discrete episodes 
of back problems in service were always referred to as 
muscular strain, and the Veteran had an 11-year symptom-free 
period prior to an exacerbation on September 11, 2001.  As 
the examiner offered his opinion after commenting on specific 
events from the Veteran's active duty service and post-
service medical treatment, the Board accepts the March 2006 
opinion as probative evidence on the medical nexus question.  
Significantly, neither the Veteran nor his representive has 
presented or identified any contrary medical opinion that, in 
fact, supports the claim.  

Finally, as for any direct assertions by the Veteran and/or 
his representative that there exists a medical nexus between 
current lumbar disability and the Veteran's military service, 
the Veteran cannot support his claim on the basis of such 
assertiond, alone.    As indicated above, the matter on which 
this claim turns is within the province of trained medical 
professionals.  See Jones,  7 Vet. App. at  137-38 (1994).  
As lay persons eithout the without the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative 
(persuasive) opinion on such a medical matter.  See Bostain, 
11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  As 
explained above, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a lumbar spine disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The 10 percent rating for the Veteran's residuals of a left 
wrist injury has been assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.   Under that diagnostic  code, , 
limitation of dorsiflexion of a wrist to less than 15 
degrees, or limitation of palmar flexion in line with the 
forearm, warrants a 10 percent rating.  A 10 percent is the 
maximum rating available under Diagnostic Code 5215.

Thus, the Board has, alternatively, considered the only other 
diagnostic code specifically applicable to orthopedic 
disabilities of the wrist, Diagnostic Code 5214.  Under that 
diagnostic code,  30 percent rating is warranted for 
favorable ankylosis of a major wrist and 20 percent for 
favorable ankylosis of a minor wrist.  Ankylosis is 
considered to be favorable when the joint is fixed in 20 to 
30 degrees of dorsiflexion.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Unfortunately, the evidence of record does not indicate 
whether the Veteran is left handed or right handed.  However, 
as discussed below, the Veteran is not entitled to a higher 
rating for his left wrist disability regardless of whether 
his left wrist is his major wrist or minor wrist.

On VA examination in September 2005, the Veteran said that he 
had aching during cold weather.  The examiner observed a mild 
to moderately reduced range of motion of the wrist.  
Dorsiflexion was to 45 degrees.  Palmar flexion was to 75 
degrees.  Radial deviation was to 20 degrees.  Ulnar 
deviation was to 30 degrees.  The examiner noted that the 
range of motion findings were pain free.  The joint appeared 
stable in all planes and had minimal scarring.  There was no 
redness or swelling.  Grip strength was normal; finger 
dexterity was normal; and finger range of motion was normal.  
The diagnosis was old surgically repaired fracture of the 
left wrist with minimal range of motion impairment.  The 
examiner opined that the wrist symptoms did not interfere 
with the Veteran's activities of daily living or occupation.

As indicated above, the Veteran is receiving the highest 
possible schedular rating under Diagnostic Code 5215.  
Moreover, as there is no evidence of, or of disability 
comparable to, any ankylosis, he is not entitled to a higher 
rating under Diagnostic Code 5214, regardless of whether or 
not he is left handed.  This is so even when functional loss 
due to pain and other factors is considered.    The Board 
notes the Veteran has asserted experiencing pain and 
decreased grip strength.  However, given the Veteran's 
overall left wrist disability picture-to include range of 
motion findings well beyond those required for even a 10 
percent rating under Diagnostic Code 5215-the Board finds 
that te current 10 percent adequately compensates him for any 
associated functional loss.  Hence, 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca provide no basis for assignment of any higher 
rating.  The Board further noted that the  Veteran's left 
wrist disability has not been shown to involve symptoms that 
would warrant evaluation of the disability under any other 
provision of VA's rating schedule.

Additionally, the Board finds that at no point since the 
effective date of the grant of service connection has the 
Veteran's left wrist disability been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited to in the April 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's residuals of a 
left wrist injury, pursuant to Fenderson, and that the claim 
for a higher rating, from October 18, 2004, must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. 
App. at 53-56. 




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar spine disability is denied.

An initial rating in excess of 10 percent for residuals of a 
left wrist injury, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


